Case: 11-60537     Document: 00511882661         Page: 1     Date Filed: 06/11/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           June 11, 2012

                                       No. 11-60537                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee
v.

ELBERT CARTER,

                                                  Defendant - Appellant



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:04-CR-72-2


Before JOLLY, DeMOSS, and STEWART, Circuit Judges.
PER CURIAM:*
        We vacate the sentence imposed on the defendant for the reason that the
district court gave the defendant no opportunity to allocute during the
sentencing hearing, which under the circumstances here, was reversible plain
error. Thus, the district court should bring the defendant before it, allow the
defendant an opportunity to allocute, and resentence the defendant according to
all applicable procedures. We express no opinion on the sentence to be imposed.



        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Case: 11-60537   Document: 00511882661   Page: 2   Date Filed: 06/11/2012



                            No. 11-60537

                                           VACATED and REMANDED.




                                  2